Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 1 of 10

 

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10) United States Courts
ADOPTED BY ALL FEDERAL.COURTS IN TEXAS . ° Southern Piece of Texas
IN THE UNITED STATES DISTRICT COURT APR 15 2020
FOR THE Southern DISTRICT OF TEXAS [8% Bradley Clerk of Court
Houston DIVISION

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

Kenkiick Demond Whitmill Daccinaton Wart
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

vs. OLAS \AQ
PRISONER [D NUMBER

 

 

 

RESPONDENT * CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

 

INSTRUCTIONS - READ CAREFULLY

I. The petition must be legibly handwritten or typewritten and signed and dated. by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4, If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send ina certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. {If you are in an institution other than TDCJ-CID, you must send in a certifica‘e
completed by an authorized officer at your institution certifying the amount of money you he«. :
on deposit at that institution. If you have access or have had access to enough funds to pay tr
filing fee, then you must pay the filing fee.

 
Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 2 of 10

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court. )

6. Include all of your grounds for relief and all of the facts that support each grceuind for relief in this
petition.
7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your

unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

 

0 A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

O A disciplinary proceeding. (Answer Questions |-4, [5-19 & 20-25)

a Other: Jail kime credit (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

 

 

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: Wa\Ver County \\00

Uriverschy Ave. Sure 204 Wuntenble Ty 77340

 

 

2. Date of judgment of conviction: 05/02 [ 20\1

 

3. Length of sentence: u y¢s

4, Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action: 277432.

 

 

 

 
 

Ju

Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 3 of 10

dgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

 

10.

il.

What was your plea? (Check one) (1 Not Guilty A Guitty C1 Nolo Contendere
Kind of trial: (Check one) OO) Jury’ Judge Only

Did you testify at trial? [1 Yes Kio
Did you appeal the judgment of conviction? aves CO No
If you did appeal, in what appellate court did you file your direct appeal? Courk of ( Come aol

Aoveals of Texas Cause Number (if known): To, Cs, No. 27362 4-1
What was the result of your direct appeal (affirmed, modified or reversed)? Dis issed{tonve chon Nek Saal

What was the date of that decision? % 7 [ ZO\S

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer.
the following:

Grounds raised:

 

 

Result:

 

Date of result: Cause Number (if known):

 

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: {is onissed witnout prewudice Ea\uce to eghoust Stoke remedies

Date of result: 10 {23 / 20 (4

 

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This nen state applications for a writ of habeas
corpus that you may have filed. [) Yes No

If your answer to 10 is “Yes,” give the eee
Name of court:
Nature of proceeding: J

Cause number (if known): WA

 
12.

Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 4 of 10
Date (month, day and year) you filed the petition, application or motion as shown by a file-

 

 

 

 

 

stamped date from the particular court: ?
Grounds raised: f
Date of final decision: /

What was the decision? /

Name of court that issued the final decision: /

 

As to any second petition, application or motion. give the san#e information:

 

 

Name of court:
Nature of proceeding: / |
Cause number (if known): J

 

Date (month, day and year) you filed the pefition, application or motion as shown by a file-
stamped date from the particular court:

Grounds raised: Sf
Date of final decision: /

What was the decision?

 

 
 
 
 

 

Name of court that sued the final decision:

 

Tf you have filéd more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish ee the sentence you are attacking
in this peution? 0) Yes No

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future: ”

(b) Give the date and length of the sentencefo be served in the future:

 

 

 
 

~—)

Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 5 of 10

(c) Have you filed, or do you intend to file, any petition attacking the judgment for the
sentence you must serve in the future? [Yes No

Parole Revocation:

13.

14.

Disciplinary Proceedings:

15.

16.

17,

18.

19.

Name and location of the TDCJ Unit where you were found g

Date and location of your parole revocation: , /

 

  
    

Have you filed any petitions, applications or motions in any state or federal
your parole revocation? C] Yes C1 No

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
OYes OCINo

Are you eligible for release on mandatory supervision? 1 Ye

Ity of the disciplinary violation:

 

Disciplinary case number: /

 

 

What was the nature of the disciplinary charge against a

Date you were found guilty of the disciplinary violati

  
  
  

 

Did you lose previously earned good-time days? / LlYes [No

If your answer is “Yes,” provide the exact numb¢r of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, inc}uding the length of any punishment, if applicable, and
any changes in custody status:

[

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
C1) Yes 0 No

 

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 
wat”,

Case 4:20-cv-01360 Document 1, Filed on ee in TXSD_ Page 6 of 10
Date of Result:

Step 2 Result: 4

4

Date of Result: 4
. WA

 

All petitioners must answer the remaining questions:
a

20.

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds

at a later date.
GROUND ONE: Ack cle 42.03 provides Haat allecrmisal cases the jodie of coord
tnwdnily Sekendank was convicled dral\ Ave dvendant etedeX on Vind sentence foe sadcavse

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

¢ eeddkrerrel .
L Kents. Demons Wnrko\\ eacnestly feq resk Maok T lhe awarded yas

 

yor\wlnen Walker County placed a FT Awasrant douvek number 21322 an

oajit [2.0\5 to \2fovf 20\4 as was awasking eanspock Ag Couck on \2|Ob|Z2016

4.

 

GROUND TWO: yi Seton saps due. PLOLESS 08 lawand equ le pte Leckion

04 Abe, law 5 Ut oh Gnd ae Amendment xo U.S Consiivion

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Tne fack 1s 1 was in custody of Texas county ya) and Toe) ak he

Vie FIA wascant 27382 was ackwe and Pending on Ne. gpecitic dates
64fIT/2015 40 (2(ob{Z2O\L and T shall be credded thak time L speak vn
cuskody So go Rowards re same cause nvinber and ‘ociginal current

Serkence Vn Seeving mow on Evadivag, ferec\D ekyy/ velacle conse aumboer 27337
 

21.

Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 7 of 10

GROUND THREE: |. Kendle Demond Whian\\ Aid vo Sack exhaust

shake cemedes,

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

AW ave enclosed Several documents of pt oof net L exhausted

al\ stole cemedies wrduding arigina\ \elkers Sram Stake Gounsel For

OWenders slating t may be. entri\ed fo more sau Lime credit than
A Was awarded on My Sentence date 5/8/2017

 

GROUND FOUR: My T0C) senkence date 1s 8/8/2011, but the record

doesn't cefleet 4. Ny warcank was cecalled (2/19[ 20163 nok O'[\\|{Z0lF

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

T fvened soy selS ‘who Walkec County Courk on \2[\9/z0\ after MY ScPoveoyS
celease 12/06/2016, The judge, Donald Kramer Vfted Moe wascant Shak day +
gheduled medocouck in Jan, Fels, Mar, Age May. Whe waccant washed on Q19]Z20
§ nok offi{(Zorl $\wks shasnged onthe copy of wastant, Ny seakemce eqs dake,

‘snd offin[2otr ag ck ceflects in Wicecocdss The judge's out &complrance withlan enforcing
false vmprisonment, — ee

Relief sought in this petition: IC eacnestly seek add ronal yar Kime ccedv’s Shak
L spent w yaa\ on Ye said cause number 27392 on Abe dates of
oa[II[2o15 +o 12/06/Z616 he awacded to ony current Ayc sentence and

Same cause number 271382 on my 5/8/2017 conviction and for the cecordl

Ao cefleck the Sack at Tred oice in Wunksiible Tx

 

 

 
99

24.

25.

Case 4:20-cv-01360 Document 1, Filed on 04/15/20 in TXSD Page 8 of 10

Have you previously filed a federal habeas petition attacking the same conviction, parle
lo

revocation or disciplinary proceeding that you are attacking in this petition? MYes

If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the me a to file a
No

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? 1 Yes

Are any of the grounds listed in question 20 above presented for the first time in this petition?
0 Yes O No

If your answer .is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

 

 

Do you have any petition or appeal now pending (filed and not yet desided) jrrany court, either
state or federal, for the judgment you are challenging? CO) Yes No .

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proveeyjne is pending, and the
date each proceeding was filed. 7

 

Give the name and address, if you know, of each attorney who yepresented you in the following .

stages of the judgment you are challenging:

(a) At preliminary hearing:

 

 

 

 

(b)  Atarraignment and plea: /
(c) = Attrial: /

(d) At sentencing: /

(e) On appeal: /

 

(f) In any post-conviction proceeding’

 
 

Case 4:20-cv-01360 Document 1, Filed on ee) TXSD_ Page 9 of 10
(g) | Onappeal from any ruling against you in a a proceeding:

 

¥
Timeliness of Petition:
26. — If your judgment of conviction, parole revocation Or disciplinary proceeding became final over

one year ago, you must explain why the one-year{tatute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.'

 

 

The Antiterrorism and Effective Death Penalty Act of 1996 (“ AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run trom the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review:

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.
 

Case 4:20-cv-01360 Document 1 , Filed on 04/15/20 in TXSD Page 10 of 10
Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

(month, day, year).

 

Executed (signed) on (date).

 

Ve dyuoh Derren Wabiull,

Signature of Petitioner (required)

Petitioner’s current address: Ducranglne Wrub Sé 6 Laredng lA ahs, hoaLaecon, Lag,
71583

 

-~10—

 
